Citation Nr: 0810007	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-10 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from October 1981 to 
September 1986 and from January to June 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in January 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that she should be granted service 
connection for asthma.  She contends that her asthmatic 
symptoms began during service.  She also points out that her 
service connected sinusitis and seasonal allergies triggers 
or exacerbates her asthma.  Her private physician in March 
2006 reported a diagnosis of allergic asthma.  An April 2007 
VA outpatient report indicates that she received medical care 
for asthma that was exacerbated by allergy season.  In light 
of her medical history, VA examination and opinion are 
needed.  

At her hearing in 2008, the veteran reported that she was 
initially informed that she had asthma in 1991 or 1992 by 
physicians at the Sepulveda VA medical facility.  She also 
reported that she is currently receiving VA treatment for 
asthma.  These records should be obtained.  

It is noted, however, in the alternative, that when seen in 
1997 by a private doctor that she did not then have a history 
of asthma.  She did report that allergy testing and treatment 
has been done in the past.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request her to update the list of the 
doctors and health care facilities that 
have treated her for asthma.  (A 
comprehensive VCAA letter should also be 
sent to the veteran.)  If information is 
provided in sufficient detail, the RO/AMC 
should make arrangements to obtain all the 
records of the treatment afforded to the 
veteran from all the sources listed by her 
that are not already on file.  These 
records should include records from the 
Sepulveda VA Medical Center that date from 
1991 to the present.  All information 
obtained should be made part of the file.

2.  Schedule the veteran for the 
appropriate examination to determine the 
nature and etiology of her asthma.  The 
claims folder should be made available to 
a VA examiner for review.  The examiner 
should provide opinion as to whether the 
veteran's asthma is at least as likely as 
not related to her military service (that 
is, a probability of 50 percent or 
better), or whether the currently 
diagnosed asthma is caused or aggravated 
(permanently made worse) by the veteran's 
service connected disabilities (including 
sinusitis and seasonal allergies).  See 
Allen v. Brown, 7 Vet. App. 430 (1995).  
If this cannot be medically determined 
without resorting to mere conjecture, this 
should be commented upon in the report.  
The rationale for any opinion expressed 
should be included in the report.

3.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If the benefits 
sought remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



